PER CURIAM.
William Mullen appeals a trial court order which summarily denied his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the summary denial of all claims except for claim two.
In claim two, Mullen alleged ineffective assistance of his trial counsel for failure to ensure that his guidelines sentence was correctly scored. Appellant alleged that this ineffective assistance of counsel led him to enter his pleas and that he would not have done so had he known of the scoresheet error. The trial court failed to attach portions of the record which refute that claim. See Richardson v. State, 829 So.2d 364 (Fla. 1st DCA 2002); Brazeail v. State, 821 So.2d 364 (Fla. 1st DCA 2002).
Consequently, we reverse the trial court’s summary denial of claim two and remand for attachment of portions of the record refuting that claim, or for an evi-dentiary hearing.
STEVENSON, GROSS and HAZOURI, JJ., concur.